                                                                           LED
                                                                           ■■''' T COURT
                                                                                 ~!\/

                        Sn tlie QEniteb ^tatesi IBisitrict Court
                                                                       " ^3       3* 16
                        Jfor tlje ^outljrrn Bistrict of(Georgia
                                                                  Ci TD

                                   Wa^cvo^& Bibisfion          OF                GA.

                                                  *
              CRAIG L. JONES,
                                                  *

                                                  *
                         Plaintiff,                       CIVIL ACTION NO.: 5:18-cv-75
                                                  *

                                                  *
                   V.
                                                  *

                                                  *
              JAMES DEAL; LT. PRATT; MR.
                                                  *
              STEEDELY; MR. TAYLOR; and
                                                  *
              OLEFARIO RODRIGUEZ,
                                                  *

                                                  *
                         Defendants.


                                            ORDER


                   After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.   Dkt, No. 4.    Plaintiff did not file

              Objections.   Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court.

              The Court DISMISSES without prejudice Plaintiff's Complaint,

              DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal, and DENIES Plaintiff in forma

              pauperis status on appeal.

                   SO ORDERED, this         L                             , 2019.



                                           N. LI^ GODBEY WOOD, JUDGE
                                           ITED/STATES DISTRICT COURT
                                                fRN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
